DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered.

Status of the Claims
	The amendment filed on 05/06/2022 has been entered. Claims 1, 8, 10 and 13-15 have been amended and claim 16 has been newly added. Thus Claims 1-8, 10 and 13-16 are currently pending and are under examination. 

Withdrawn Rejections
	Applicant’s arguments with respect to the new matter rejection have been considered and were found persuasive. Thus, the 112(a) rejection set forth in the Office action 12/07/2021 has been withdrawn.
	The indefinite language of claims 10 and 13 has been obviated and thus the 112(b) rejection of the claims has been withdrawn.
	In view of examiner’s interpretation of claim 15 set forth below under the objection to the specification, the claim now recites that the dehydrochlorination of 2,3-dichloro-3,3,3-trifluoropropane is conducted in vapor phase and in the presence of a dehydrochlorination catalyst. US’803 fails to teach this limitation and thus the 103 rejection of claim 15 over WO’783 in view of CN’783 and US’498 and further in view of US’803 has been withdrawn.

Maintained and Newly Applied Objection to the Specification
The specification stands objected to in a modified form as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 8 recites “contacting the 2,3-dichloro-1,1,1-tetrafluoropropane in one of the vapor phase and/or liquid phase with a base sufficient to effect dehydrochlorination to form 2-chloro-3,3,3-trifluoropropene” and “contacting the 2-chloro-2,3,3,3-tetrafluoropropane in the vapor phase with a base to effect dehydrochlorination to form 2,3,3,3-tetrafluoropropene”, whereas the specification fails to describe that the dehydrochlorination reactions of 2,3-dichloro-1,1,1-tetrafluoropropane and 2-chloro-2,3,3,3-tetrafluoropropane are conducted in vapor phase when base is used. The specification describes on page 12, lines 28-29 that the dehydrochlorination of 243db (2,3-dichloro-1,1,1-trifluoropropane) is performed in liquid phase by contacting the 243db with a strong base; and on page 15, lines 6-7 that dehydrochlorination of 244bb (2-chloro-2,3,3,3-tetrafluoropropane) may be conducted in liquid phase by contacting 244bb with strong base. Applicant is thus required to make the corrections.
For purpose of applying art, the aforementioned limitations will be interpreted as being conducted in “liquid phase with base or in vapor phase”.

The specification is newly objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 15 recites “wherein one of the liquid or vapor phase dehydrochlorination is performed in the presence of a dehydrofluorination catalyst” which further limits claim 8’s dehydrochlorination step of 2,3-dichloro-1,1,1-tetrafluoropropane, whereas the specification fails to describe:
1. that the dehydrochlorination reaction of 2,3-dichloro-1,1,1-tetrafluoropropane is performed in the presence of a dehydrofluorination catalyst; and
2. that the liquid phase dehydrochlorination reaction of 2,3-dichloro-1,1,1-tetrafluoropropane is conducted in the presence of any catalyst including the claimed dehydrofluorination catalyst. 
The specification describes on page 12, lines 3-8 that the dehydrochlorination reaction in vapor phase is conducted in the presence of the dehydrochlorination catalyst and on page 12, lines 28-29 that the dehydrochlorination of 243db (2,3-dichloro-1,1,1-trifluoropropane) is performed in liquid phase by contacting the 243db with a strong base and thus no catalyst is used. Applicant is thus required to make the corrections.
For purpose of applying art, the aforementioned dehydrochlorination step of claim 15 will be interpreted as being conducted in “in vapor phase and in the presence of dehydrochlorination catalyst”.

The disclosure is newly objected to because of the following informalities: The compound identifier 243db has been indicated as being equivalent to 1,2-dichloro-3,3,3-trifluoropropene (page 10, line 20; page 11, lines 10, 12, 21 and 30; and page 12, line 3). However, the correct compound that corresponds to 243db is 2,3,-dichloro-1,1,1-trifluoropropane (see the rest of the specification and reaction schemes).  
Appropriate correction is required.

Newly Applied Claim Objections
Claim 16 is newly objected to because of the following informalities:  
the compound name “1,1,1-trichloroprpene” is incorrect as the letter “o” is missing in “propene”; and 
the compound name “1,1,1-trichloroprpene” does not follow the IUPAC naming system and has to be replaced by 3,3,3-trichloropropene.

Newly Applied Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 10 and 13-15 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 has been amended to recite the new limitation “in one of the vapor and/or liquid phase” for the dehydrochlorination step of 2,3-dichloro-1,1,1-trifluoropropane. The newly added limitation is interpreted as conducting in vapor phase, liquid phase or in both vapor and quid phase. However, the instant specification appears devoid of such description of conducing the dehydrochlorination of 2,3-dichloro-1,1,1-trifluoropropane in both vapor phase and liquid phase.  The specification only describes the liquid phase or vapor phase in conducting the dehydrochlorination process of 2,3-dichloro-1,1,1-trifluoropropane. Thus, the specification fails to disclose either explicitly or implicitly, the newly introduced limitation of dehydrochlorinating 2,3-dichloro-1,1,1-trifluoropropane in both vapor phase and liquid phase. 
Hence, at the time the application was filed, a skilled artisan would not recognize from the disclosure that Applicant was in possession of dehydrochlorinating 2,3-dichloro-1,1,1-trifluoropropane in both vapor phase and liquid phase. 
MPEP § 2163.06 notes: " If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)"  
MPEP § 2163.02 states that “Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").”
MPEP § 2163.06 further notes " When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure."
This is a new matter rejection.


Maintained and Newly Applied Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 stands rejected in a modified form and claim 16 is newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 appears to further limit the dehydrochlorination steps of Claim 8, however, since Claim 8 sets forth two dehydrochlorination steps in vapor phase, it is unclear which vapor phase dehydrochlorination step Applicant is referring to.
Claim 15 recites the limitation “dehydrofluorination catalyst”.  There is insufficient antecedent basis for this limitation in the claim because the process is drawn to dehydrochlorination step and not to dehydrofluorination step. For purpose of applying art, the limitation is interpreted as “dehydrochlorination catalyst”.
Claim 16 recites the limitation “wherein the 1,1,3-trichloro-1-propene is component a mixture including 1,1,1-trichloroprpene which mixture consists essentially of 1,1,3-trichloro-1-propene” which is indefinite as it is replete with grammatical and idiomatic errors and it is unclear what is being claimed. For these reasons, the claim will not be examined for patentability. 

Maintained and Newly Applied Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10 and 13 stand rejected and claims 14-15 are newly rejected under 35 U.S.C. 103 as being unpatentable over International Publication WO2018048783A1 (WO’783 hereinafter, Published Mar. 15, 2018; cited in Office Action 05/18/2021) in view of Patent number CN102001912A (CN’912 hereinafter, Published Apr. 6, 2011; cited in IDS 11/16/2020; translation cited in Office Action 05/18/2021) and Patent application publication number US20110160498A1 (US’498 hereinafter; cited in Office Action 05/18/2021).
	Regarding claims 1 and 8, WO’783 teaches in [0010] (page 2) and Examples 1-3 (pages 10-11) a method of dehydrochlorinating 250fb (1,3,3,3-tetrachloropropane) with NaOH solution as a base to obtain a reaction mixture comprising 1,1,3-trichloropropene (see Fig. 1 for 113 selectivity).
	Regarding claims 1-2, WO’783 teaches in [0010] (page 2) and Examples 1-3 (pages 10-11) a method of dehydrochlorinating 250fb (1,3,3,3-tetrachloropropane) with NaOH solution as a base to obtain a reaction mixture comprising 1,1,3-trichloropropene (see Fig. 1 for 113 selectivity).
	Regarding claim 3, WO’783 teaches the product can be separated using different separation techniques ([0034]-[0035]).
	Regarding claims 1 and 8, WO’783 teaches in [0002] that chlorinated alkanes are useful intermediates for many products but fails to teach the production of 2,3,3,3-tetrafluoropropene from 1,1,3-trichloropropene by contacting 1,1,3-trichloropropene in vapor phase with hydrogen fluoride in the presence of a fluorination catalyst at a temperature sufficient to effect the formation of 3,3,3-trifluoropropene, followed by conversion of 3,3,3-trifluoropropene to effect the formation of 2,3,3,3-tetrafluoropropene. However, these deficiencies are cured by CN’912 and US’498.

Regarding claims 1 and 8, CN’912 teaches in Example 1 ([0027]-[0028]) a method for producing 3,3,3-trifluoropropene by reacting 1,1,3-trichloropropene with hydrogen fluoride in gas phase and in the presence of chromium-based catalyst.
Regarding claim 4, CN’912 teaches in [0028] the use of HF at a ratio of HF/1,1,3-trichloropropene of 15:1 and since a high stoichiometric amount of HF is used in this process, unreacted HF would be present in the reaction product along with 3,3,3-trifluoropene. Hence, a skilled artisan would have been motivated to remove unreacted HF from the reaction product via known techniques such as distillation based on the difference of the boiling points of HF and 3,3,3-trifluoropropene (19.5 °C and -9.1±8.0 °C, respectively) with a reasonable expectation of success in recovering 3,3,3-trifluoropropene.
Regarding claim 5, CN’912 teaches in [0028] that the reaction is conducted at a temperature of 250 °C.
Regarding claims 6 and 10, CN’912 teaches in [0014] that the fluorination catalyst is one or more of fluorides (as instantly claimed halide) or oxyfluoride compounds such as chromium, aluminum, zinc, cobalt, magnesium, and indium.
Regarding claim 7, CN’912 teaches in [0028] that the selectivity for 3,3,3-trifluoropropene is 96.5%, hence since CN’912 teaches the same process as instantly claimed, it is anticipated that the selectivity of 96.5% of 3,3,3-trifluoropropene is maintained in a continuous reaction for at least 30 hours in CN’912. MPEP § 2112.01 states: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 13, one of the listed catalysts in [0014] of CN’912 is chromium oxyfluoride, which is known to a skilled artisan as chromium oxide activated by hydrogen fluoride.
Regarding claims 8 and 15, US’498 teaches in [0017]-[0022] a method for producing 2,3,3,3-tetrafluoropropene by contacting the 3,3,3-trifluoropropene with one or more additional reagents sufficient to effect formation of 2,3,3,3-tetrafluoropropene, 5wherein the step of contacting the 3,3,3- trifluoropropene with one or more additional reagents includes the steps of: contacting the 3,3,3-trifluoropropene in the vapor phase with chlorine gas at a temperature to effect formation of 2,3-dichloro- 101,1,1-trifluoropropane; contacting the 2,3-dichloro-1,1,1-trifluoropropane in liquid phase in the presence of base  or in vapor phase in the presence of catalyst ([0042]-[0046]); contacting the 2-chloro-3,3,3-trifluoropropene in the vapor 15phase, with hydrogen fluoride in the presence of a fluorination catalyst at a temperature sufficient to effect formation of 2-chloro- 2,3,3,3-tetrafluoropropane; and contacting the 2-chloro-2,3,3,3-tetrafluoropropane in the vapor phase with a base at a temperature sufficient to effect 20dehydrochlorination to form 2,3,3,3-tetrafluoropropene:

    PNG
    media_image1.png
    513
    592
    media_image1.png
    Greyscale

Furthermore, US’498 teaches in [0038] that all the above reactions can be carried out in series and liquid or gaseous phase.
US’498 teaches in [0002] that 2,3,3,3-tetrafluoropropene is a compound known for its properties as refrigerants and heat-transfer fluids, extinguishers, propellants, foaming agents, swelling agents, gaseous dielectrics, polymerization or monomer media, support fluids, abrasive agents, drying agents and fluids for energy production units. Thus, a skilled artisan would have been motivated to use the methods of US’498 in contacting the 3,3,3-trifluoropropene obtained by the combination of WO’783 and CN’912 with more than one reagent and would have a reasonable expectation of success in obtaining 2,3,3,3-tetrafluoropropene. 
Regarding claim 14, US’498 teaches that the dehydrochlorination reaction is conducted in the presence of HF and that the presence of HF leads to the direct production of 1233xf product ([0047]) and thus, even though silent, the formation of HFO-1233zd is necessarily suppressed in US’498 as instantly claimed.
	
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct a method of synthesizing 2,3,3,3-tetrafluoropropene comprising the steps of Claims 1 and 8 in view of the combination of WO’783, CN’912 and US’498.

Response to Arguments
Applicant argues that WO’783 teaches that 1,1,3-trichloropropene is useful intermediate for many products because it mentions generic uses, which can include hundreds of possible compounds and that the reference fails to teach or suggest that 1,1,3-trichloropropene is used as intermediate for HFO-1243zf or HFO-1234yf. Applicant argues that WO’783 at best teaches the production of 1,1,2,3-tetrachloropropene. Furthermore, Applicant argues that in view of Fig. 1 of WO’783 which shows low productivity of 1,1,3-trichloropropene, a skilled artisan would not have been motivated to use WO’783 as a source for any downstream product. 
Applicant further argues that like WO’783, CN’912 also describes generic end uses and that the combination of the prior art references is improper. 
Applicant also argues that US’498 produces HFO-1234yf from readily accessible HFO-1243zf, i.e. commercially available and that there is no motivation or suggestion to modify US’498. 

The Examiner disagrees. MPEP § 2143.02 states that a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. Conclusive proof of efficacy is not required to show a reasonable expectation of success. Obviousness does not require absolute predictability, however, at least some degree of predictability is required. In this instance, regardless of its low productivity of 1,1,3-trichloropropene in WO’783, the reference still teaches that the compound is used as intermediate for making important compounds with industrial applications. HFO-1234yf is one of the most preferred fluoroalkene known to a skilled artisan as refrigerant due to its low ODP (ozone depleting potential) and GWP (global warming potential). Hence a skilled artisan would have been motivated to make HFO-1234yf as the final product from 1,1,3-trichloropropene of WO’783. Each claimed process steps of making HFO-1234yf from 1,3,3,3-tetrachloropropane are known in the prior art references, i.e. WO’783, CN’912 and US’498, and thus a skilled artisan could have combined the process steps as claimed by the known methods with no change in their respective functions, and the combination would have yielded nothing more than the predictable final product HFO-1234yf. In the absence of evidence that shows there is no reasonable expectation of success by combining WO’783, CN’912 and US’498, the claimed inventions are obvious for reasons of record. 
Furthermore, the Examiner disagrees with Applicant’s interpretation of “easily accessible”. Easily accessible compound is not limited to commercially available as Applicant argues, it can be interpreted as the compound that can be easily be prepared. In view of the combination of WO’783 and CN’912, HFO-1243zf (3,3,3-trifluoropropene) can be prepared by the two step process of first obtaining 1,1,3-trichloropropene by dehydrochlorinating 1,3,3,3-tetrachloropropane followed by fluorination 1,1,3-trichloropropene to obtain HFO-1243zf. Accordingly, since all the process steps are known by the applied prior art references, the combination would have yielded nothing more than the predictable results. 

Conclusion
Claims 1-8, 10 and 13-15 are rejected and no claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622